 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement) is made and entered into to be
effective as of the 1st day of August, 2007 (the “Commencement Date”) by and
among Synergetics USA, Inc., a Delaware corporation (the “Company”), and Pamela
G. Boone (the “Employee”).
     WHEREAS, the Company wants to employ the Employee as its Executive Vice
President and Chief Financial Officer and the Employee wants to be employed by
the Company as its Executive Vice President and Chief Financial Officer; and
     WHEREAS, the Company and the Employee have reached agreement concerning the
terms and conditions of her employment and wish to formalize that agreement;
     NOW, THEREFORE, in consideration of the premises hereof and of the mutual
promises and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:
     1. Employment and Term of Employment. The Company agrees to employ the
Employee as its Executive Vice President and Chief Financial Officer and the
Employee agrees to serve the Company as its Executive Vice President and Chief
Financial Officer on the terms and conditions set forth herein. The term of
employment (“Employment Term”) will commence on the Commencement Date, and will
continue thereafter until three years from the Commencement Date (the
“Expiration Date”) unless sooner terminated by either party in accordance with
the provisions of this Agreement.
     2. Extent of Duties. The Employee shall devote substantially all her
working time to the business and affairs of the Company, and shall not engage in
outside business activities that materially interfere with the performance of
her duties hereunder. Other than when absent from work for vacation, Company
holidays or sickness, the Employee will be available on Company premises as
needed to participate in activities of the Company and to accomplish those tasks
assigned to her to carry out her duties hereunder. Notwithstanding the
foregoing, nothing in this Agreement shall restrict the Employee from:
(i) managing her personal investments, personal business affairs and other
personal matters; and (ii) serving on civic or charitable boards or committees,
if such civic or charitable activities do not materially interfere with the
performance of her duties hereunder or conflict with the Company’s interests.
The Employee shall oversee the treasury and accounting functions of the Company
and perform such other duties as determined by the President and Chief Executive
Officer of the Company. The Employee will be provided with reasonable office
space and support in connection with her duties. The Employee shall report on
the status of her activities to and as required by the President and Chief
Executive Officer of the Company and shall use her best efforts in the
performance of her duties hereunder.
     3. Compensation.
               a. Base Salary. Subject to the terms and conditions of this
Agreement, the Company shall pay to the Employee a base salary at the rate of
Two Hundred Thirty-Two Thousand

 



--------------------------------------------------------------------------------



 



Dollars ($232,000.00) per annum for the first twelve (12) months after the
Commencement Date, and at all times thereafter at a rate per annum determined by
the Compensation Committee of the Board of Directors and approved by the Board
of Directors, but in no event in an annual amount less than Two Hundred
Thirty-Two Thousand Dollars ($232,000.00) payable in accordance with the regular
payroll policies of the Company. For purposes of this Agreement, “Base Salary”
means the Employee’s annual compensation payable pursuant to this Section 3.a.
as in effect as of the date specified in this Agreement.
               b. Benefits/Vacation. The Employee shall receive other current
benefits including, healthcare, dental, life insurance, disability and under
other plans, which the Company provides to its executive officers from
time-to-time. Notwithstanding the foregoing or anything contained herein to the
contrary, the Company reserves the right to adopt, amend or discontinue any
employee benefit plan or policy to all its employees in accordance with
then-applicable law. Employee shall have at least thirty (30) paid time off days
per year, which shall be inclusive of all paid holidays and sick leave that the
Company provides.
               c. Bonus. In addition to the Base Salary, the Employee may
receive an annual bonus as determined in the sole discretion of the Compensation
Committee of the Board of Directors.
               d. Expenses. During the term of her employment hereunder, the
Employee shall be entitled to be reimbursed (in accordance with the policies and
procedures established by the Board of Directors) for all reasonable expenses
incurred by her in performing services hereunder; provided that the Employee
properly accounts therefore in accordance with the Company’s policies.
               e. Participation in Benefit Plans. Except as otherwise provided
herein, the Employee shall be entitled to participate in and receive benefits
under the Company’s benefit plans on a basis consistent with the Company’s other
executive officers.
     4. Termination.
               a. Termination for Cause. The Company shall have the right to
terminate Employee’s employment for Cause (as defined herein) at any time during
the term of this Agreement by giving written notice to the Employee thereof. In
such event, the Company shall pay the Employee the Base Salary in effect and due
and owing at the date she terminates employment and all benefits due her under
this Agreement through the day of such termination. The Employer shall have no
further obligations to the Employee under this Agreement except obligations
required under law. The Employee shall have those continuing obligations under
this Agreement as specified in Sections 6 and 7.
               b. Termination without Cause. The Company shall have the right to
terminate Employee’s employment without Cause (as defined herein) at any time
during the term of this Agreement by giving written notice to the Employee
thereof. The termination shall become effective immediately upon notice. If the
Company terminates the Employee’s employment without Cause, the Company shall
(i) pay to the Employee her Base Salary, as in effect on the date she terminates
employment (and any previously earned but unpaid bonus), for

2



--------------------------------------------------------------------------------



 



a fifteen (15) month period (the “Severance Period”); and (ii) provide to
Employee health care benefits under the Company’s benefit plans for the
Severance Period. The monthly amount (the “Monthly Amount”) to be paid during
the Severance Period shall be one-twelfth of the sum of the Employee’s annual
Base Salary in effect on the date her employment is terminated and the total
amount of any earned but unpaid bonus as of such termination date. Except as
otherwise provided in this Section 4.b., the Monthly Amount shall be paid in
each month of the Severance Period in accordance with Company payroll policies
then in effect. If payment of the Employee’s Base Salary under this Section 4.b.
does not constitute a separation pay plan within the meaning of Proposed
Treasury Regulation 1.409A-1(b)(9)(iii), or any successor regulation, and the
Employee is, at the time of her termination of employment, a specified employee
of the Company within the meaning of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended, no payments of Base Salary shall be made under
this Section 4.b. until the first day of the seventh full consecutive month
immediately following the month in which the Employee’s termination of
employment occurs. As of the first day of such seventh month, the Employee shall
be paid, in a single lump sum payment, an amount equal to the sum of seven
Monthly Amounts, increased by interest, compounded daily, at the prime rate as
published in The Wall Street Journal on each Monthly Amount from the date when
such Monthly Amount would have been paid, except for the immediately preceding
sentence, during the six month period immediately following the Employee’s
termination of employment to the date of payment on the first day of the seventh
month. Thereafter, the Employee shall be paid the Monthly Amount for each month
during the balance of the term of the Severance Period. As a condition to
receiving the payments provided for in this Section 4.b., the Employee shall
execute a release, in the form of Exhibit A attached hereto, relating to her
employment in favor of the Company, and the Company shall have no further
obligations to the Employee under this Agreement except for the obligations
under this Section 4.b. and obligations required under law. The Employee shall
have those continuing obligations under the Agreement after her termination of
employment as specified by Sections 6 and 7.
               c. Termination Upon Death. In the event of the Employee’s death
during the term of this Agreement, all obligations of the parties hereunder
shall terminate immediately, and the Employer shall pay to the Employee’s legal
representatives the Base Salary (and any previously earned bonus) due the
Employee through the end of the month in which her death shall have occurred.
Except as provided in this Section 4.c., the Company, upon termination by reason
of Death of the Employee, shall have no further obligations to the Employee, her
beneficiary or estate under this Agreement, except obligations required under
law. In the event of the Employee’s death during the Severance Period, the
Company shall continue to pay to the Employee the amounts to which Employee
would be otherwise entitled pursuant to Section 4(b) hereof until the expiration
of the Severance Period. The Employee may designate a beneficiary to be paid
amounts under this Section 4.c., in the form of Exhibit B attached hereto, on
account of her death. If there is no completed beneficiary designation, such
amounts shall be paid to the Employee’s estate.
               d. Termination Due to Disability. The Employee shall receive
disability insurance coverage at those levels which the Company provides to its
executive officers from time-to-time. If the Employee’s employment is terminated
at any time due to Disability, Employee will continue to receive her Base
Salary, as in effect at the time of such termination of employment, during any
waiting period required under the Company’s disability insurance

3



--------------------------------------------------------------------------------



 



policy then in effect and such payments will terminate upon the earlier of
(i) expiration of any such waiting period or (ii) after her Base Salary has been
paid for twelve consecutive months. Upon termination by reason of Employee’s
Disability, the Employee, as a condition to receiving the payments provided for
under this Section 4.d., shall execute a release, in the form of Exhibit A
attached hereto, relating to her employment in favor of the Company and the
Company shall have no further obligations to Employee under this Agreement
except for obligations under this Section 4.d. and obligations required under
law. The Employee shall have those continuing obligations under this Agreement
after her termination of employment as specified by Sections 6 and 7.
               e. Termination by Employee with Good Reason. The Employee may
terminate her employment for Good Reason (as defined herein) at any time during
the term of this Agreement, by giving written notice to the Company thereof. If
the Employee terminates her employment for Good Reason, the Company shall
(i) pay to the Employee the Monthly Amount for each month in the Severance
Period and (ii) provide to Employee health care benefits under the Company’s
benefit plans for the Severance Period. Except as otherwise provided in this
Section 4.c., the payment of the Monthly Amount shall be made in each month of
the Severance Period in accordance with Company payroll policies then in effect.
If the Employee is, at the time of her termination of employment, a specified
employee of the Company within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended, no payments shall be made under this
Section 4.e. until the first day of the seventh full consecutive month
immediately following the month in which the Employee’s termination of
employment occurs. As of the first day of such seventh month, the Employee shall
be paid, in a single lump sum payment, an amount equal to the sum of seven
Monthly Amounts, increased by interest, compounded daily, at the prime rate as
published in The Wall Street Journal on each Monthly Amount from the date when
such Monthly Amount would have been paid, except for the immediately preceding
sentence, during the six month period immediately following the Employee’s
termination of employment to the date of payment on the first day of the seventh
month. Thereafter, the employee shall be paid the Monthly Amount for each month
during the balance of the term of the Severance Period. As a condition to
receiving the payments provided for in this Section 4.e., Employee shall execute
a release, in the form of Exhibit A attached hereto, relating to her employment
in favor of the Company and the Company shall have no further obligations to the
Employee under this Agreement, except for the obligations under this
Section 4.e. and obligations required under law. The Employee shall have those
continuing obligations under this Agreement after her termination of Employment
as specified in Sections 6 and 7.
               f. Termination by Employee without Good Reason. The Employee may
terminate her employment at any time, by giving advance written notice to the
Company. Any such termination shall become effective on the date specified in
such notice, which shall not be earlier than ninety (90) days after the date of
such notice (or such earlier date that the Employer may determine in its sole
discretion), and the Employee shall continue to perform her duties pursuant to
the terms of this Agreement for such period. If the Employee voluntarily
terminates her employment, other than for Good Reason, the Company shall pay the
Employee her Base Salary earned through the date on which her employment is
terminated. The Employer shall then have no further obligations to the Employee
under this Agreement except as otherwise provided in Company’s benefit plans and
as required by law.

4



--------------------------------------------------------------------------------



 



               g. Termination after a Change of Control: If the Employee’s
employment with the Company is terminated for any reason, other than by the
Company for Cause, within twelve months after a Change of Control (as defined
below), the Company, notwithstanding anything in this Agreement to the contrary,
shall pay to the Employee (i) an amount equal to her Base Salary, as is in
effect at the time of such termination of employment, for the Severance Period
and (ii) provide to the Employee health care benefits under the Company’s
benefit plans for the Severance Period. The payment of the amount in
Section 4.g(i), above, shall be made in equal monthly installments over the
Severance Period in accordance with Company payroll policies then in effect.
               h. Definitions.
     (i) “Cause” shall mean: (A) Employee being reasonably charged with any
felony, or embezzlement or misappropriation of money or other property of the
Company; (B) any act of gross negligence in performing Employee’s duties
assigned to her under Section 2 of this Agreement; (C) Employee’s willful
refusal to execute her duties assigned to her under Section 2 of this Agreement
(other than by reason of Disability); or (D) the Employee’s breach of the
non-competition terms of this Agreement; provided however, that the occurrence
of any events described in clause (B) and (C) shall not constitute Cause unless
Employee has first received written notice containing a reasonably detailed
description of such occurrence and a period of five (5) business days from
receipt of such notice to cure such event and an opportunity for the Employee,
together with her counsel or other representatives, to be heard before the Board
of Directors. Upon Employee’s cure of such event during the cure period, Cause
shall be deemed not to have occurred.
     (ii) “Disability” has the meaning as defined in Section 409A(a)(2)(c) of
the Internal Revenue Code of 1986, as amended.
     (iii) “Good Reason” shall mean, without Employee’s express written consent
(which consent may be denied, withheld or delayed for any reason): (A) a failure
to pay, or a reduction by the Company of, Employee’s Base Salary; (B) the
failure or refusal by the Company to provide Employee the benefits set forth in
this Agreement; (C) the assignment to Employee of any duties materially
inconsistent with Employee’s duties as described in Section 2 above, which
assignment is not cured by the Company within five (5) business days after
written notification thereof by Employee; (D) a requirement by the Company that
Employee be based anywhere more than more than 35 miles from the Company’s
current St. Louis area corporate offices; (E) a change in the Employee’s title
of Executive Vice President and Chief Financial Officer; (F) the Company
otherwise commits a material breach of this Agreement, which breach is not cured
by the Company within a period of five (5) business days after receipt of
written notice from Employee; or (G) a termination of Employee’s employment for
a reason other than Cause, death or Disability.

5



--------------------------------------------------------------------------------



 



     (iv) “Change of Control” means a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the ownership of a substantial portion of the Company within the meaning of
Proposed Treasury Regulation 1.409A-3(g)(5) or any successor regulation.
     5. Binding Agreement. This Agreement and all obligations of the Company
hereunder shall be binding upon the successors and assigns of the Company. This
Agreement and all rights of the Employee hereunder shall inure to the benefit of
and be enforceable by the Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
     6. Non-Competition.
               a. If the Employee is terminated for Cause pursuant to
Section 4.a or if the Employee voluntarily terminates her employment without
Good Reason, until the later of (i) July 31, 2009 or (ii) two (2) years
following the termination of employment, or if the Employee is terminated by the
Employer for any reason other than Cause or if the Employee terminates her
employment with Good Reason, for the remainder of the term of this Agreement,
the Employee will not, directly or indirectly, within the territorial limits of
the United States of America, without the prior written consent of the Company,
which consent may be withheld in the Company’s sole discretion, own, manage,
operate, control or participate in the ownership, management, operation or
control of, or be connected as an officer, employee, partner, director or
otherwise with, or have any financial interest in or aid or assist anyone else
in the conduct of any business that is in competition with any business
conducted by the Company; provided, however, that the foregoing will not
prohibit beneficial ownership (as determined under Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of five percent (5%) or less of the voting
stock or other securities of any publicly held corporation.
               b. For one (1) year following the Expiration Date or earlier
termination of this Agreement, the Employee will not, directly or indirectly,
recruit or hire or solicit any person who, during the twelve-month period
preceding the date of recruitment or hiring or solicitation, was an employee of
the Company.
               c. If the Employee is terminated for Cause pursuant to
Section 4.a. or if the Employee voluntarily terminates her employment without
Good Reason, until the later of (i) July 31, 2009 or (ii) two (2) years
following the termination of employment, or if the Employee is terminated by the
Employer for any reason other than Cause or if Employee terminates her
employment with Good Reason, for the remainder of the term of this Agreement,
the Employee will not, directly or indirectly, divert or take away or attempt to
divert or take away any customers upon whom the Company called or whom the
Company solicited or for whom the Company performed services or sold products at
any time within the one (1) year period prior to termination of Employee’s
employment (or for whom the Company had actively planned during such one
(1) year period to perform or sell, provided such plans are documented or known
to Employee) for products or services competitive with those offered by or
available from the Company or any Affiliate at the time of the termination of
Employee’s employment.

6



--------------------------------------------------------------------------------



 



               d. In the event the Employee violates any provision of this
Section 6, she shall not be entitled to any payments or benefits, pursuant to
this Agreement.
     7. Unauthorized Disclosure.
               a. During the period of her employment hereunder and for a period
of two years thereafter, the Employee shall not, without the prior written
consent of the Board of Directors, which consent may be withheld in the Board of
Directors’ sole discretion, use or disclose to any person (other than a person
to whom disclosure is necessary or appropriate in connection with the
performance by the Employee of her duties as an employee of the Company and
other than the Employee’s attorneys and advisors, who have agreed to keep such
disclosures confidential) any confidential information obtained by her while in
the employ of the Company with respect to any of the Company’s products,
improvements, designs or styles, methodologies, processes, customers, methods of
marketing or distribution, systems, procedures, plans, proposals or policies.
               b. Employee recognizes that the Company possesses a proprietary
interest in all of the information described in this Section 7 and that it has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Employee, except as otherwise agreed
between the Company and Employee in writing. Employee expressly agrees that any
products, inventions, discoveries or improvements made by Employee, her agents
or affiliates, during the term of this Agreement, based on or arising out of the
information described in Section 7 shall be the property of and inure to the
exclusive benefit of the Company. Employee further agrees that any and all
products, inventions, discoveries or improvements developed by Employee (whether
or not able to be protected by copyright, patent or trademark) in the scope of
her employment, or at any time during the term of this Agreement, or involving
the use of the Company’s time, materials or other resources, shall be promptly
disclosed to the Company and shall become the exclusive property of the Company.
               c. The foregoing provision of this Section 7 shall be binding
upon the Employee’s heirs, successors, and legal representatives.
               d. In the event the Employee violates any provision of this
Section 7, she shall not be entitled to any payments or benefits pursuant to
this Agreement.
     8. Injunction. The Employee acknowledges and agrees that, in the event of a
breach of Section 6 or Section 7 hereof by the Employee, the Company would be
irreparably harmed and that monetary damages would be an inadequate remedy in
favor of the Company. Accordingly, the Employee and the Company agree that in
the event of such a breach, the Company shall be entitled to injunctive relief
against the Employee, in addition to any other remedies or damages available to
them.
     9. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or when delivered to the
recipient by a nationally recognized next business day overnight courier
addressed as follows:

7



--------------------------------------------------------------------------------



 



     If to the Employee:
Pamela G. Boone
1185 Lakewood Drive
Pacific, Missouri 63069
     If to Company:
Synergetics USA, Inc.
3845 Corporate Centre Drive
O’Fallon, MO 63368
Attn: Board of Directors
     With a copy to:
David W. Braswell
Armstrong Teasdale LLP
One Metropolitan Square, Suite 2600
St. Louis, MO 63102
or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
     10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city, and other taxes as shall be
required to be withheld by the Company pursuant to any applicable law or
government regulation or ruling.
     11. Severability. If any provision of this Agreement is declared or found
to be illegal, unenforceable, or void, in whole or in part, then the parties
shall be relieved of all obligations arising under such provision, but only to
the extent such provision is illegal, unenforceable, or void, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if such is not possible, by
substituting therefore another provision that is legal and enforceable and
achieves the same objectives. The foregoing notwithstanding, if the remainder of
this Agreement shall not be affected by such declaration or finding and is
capable of substantial performance, then each provision not so affected shall be
enforced to the extent permitted by law.
     12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to the
choice of laws principles thereof. In the event that litigation arises out of
this Agreement, the parties hereto consent to jurisdiction of the federal and
state courts located in Missouri.
     13. Amendment; Modification; Waiver. This Agreement may be amended only by
the written agreement of the parties hereto. No provisions of this Agreement may
be modified, waived, or discharged unless such waiver, modification, or
discharge is agreed to in writing signed by Employee and the Company. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this

8



--------------------------------------------------------------------------------



 



Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
     14. Binding Effect. This Agreement is personal in nature and none of the
parties hereto shall, without the consent of the other, assign, transfer, or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided for herein; provided, however, that the Company shall be
permitted to assign or transfer this Agreement without the consent of the
Employee in connection with the merger, consolidation or reorganization of the
Company; provided that such merged, consolidated or reorganized entity assumes
all of the terms of this Agreement in writing. Without limiting the generality
of the foregoing, the Employee’s right to receive payments hereunder shall not
be assignable, transferable, or delegable, whether by pledge, creation of a
security interest or otherwise, other than by a transfer by her will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this paragraph, the Company shall have liability to pay
any amount so attempted to be assigned, transferred, or delegated.
     15. Entire Contract. This Agreement constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements, employment contracts
and understandings, both written and oral, express or implied, with respect to
the subject matter of this Agreement.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            Synergetics USA, Inc.
      By:   /s/ Gregg D. Scheller         Gregg D. Scheller         Title:  
President and Chief Executive Officer     

                  /s/ Pamela G. Boone       Pamela G. Boone            

10